                 Case 2:20-cv-00290-BJR Document 60 Filed 05/15/20 Page 1 of 3



 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
 9
     ASSUREDPARTNERS OF WASHINGTON
10   LLC,
                                                          NO. 2:20-cv-00290 BJR
11                                          Plaintiff,
                                                          STIPULATED MOTION AND SECOND
12          v.                                            AMENDED ORDER REGARDING
                                                          RESPONSES TO AMENDED
13   MARK ACARREGUI, ALLIANT                              COMPLAINT, REPLY REGARDING
     INSURANCE SERVICES INC., and JO-ANN                  MOTION FOR AN ORDER TO SHOW
14   PABALATE                                             CAUSE, AND INITIAL DISCLOSURES
15                                     Defendants.
16

17          Plaintiff AssuredPartners of Washington LLC (“Assured”), Defendant Mark Acarregui

18   (“Acarregui”), Defendant Alliant Insurance Services Inc. (“Alliant”), and Defendant Jo-Ann

19   Pabalate (“Pabalate”), having agreed to extend the following upcoming deadlines by one week to

20   facilitate settlement negotiations which remain ongoing, jointly request that this Court enter an

21   order as follows:

22          (1) Defendants’ respective responses to the Amended Complaint for Injunctive and Other

23                Relief (Dkt. No. 41) are to be filed on or before May 21, 2020.

24          (2) Assured’s reply to Acarregui’s opposition to Assured’s Amended Motion for an Order

25                to Show Cause and Acarregui’s response to Assured’s Motion to Seal are to be filed on

26                or before May 26, 2020.

     STIPULATED MOTION AND SECOND AMENDED
     ORDER REGARDING RESPONSES TO COMPLAINT,                                        38TH FLOOR
     REPLY RE MOTION FOR AN ORDER TO SHOW                                       1000 SECOND AVENUE
                                                                             SEATTLE, WASHINGTON 98104
     CASE, INITIAL DISCLOSURES - 1                                                 (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
             Case 2:20-cv-00290-BJR Document 60 Filed 05/15/20 Page 2 of 3



 1
           (3) The initial disclosure and joint status report schedule is modified as follows: Fed. R.
 2
              Civ. P. 26(f) Conference Deadline is May 25, 2020; Initial Disclosure Deadline is June
 3
              1, 2020; Joint Status Report is due by June 8, 2020.
 4

 5         DATED this 14th day of May, 2020.
 6   SEYFARTH SHAW LLP                               BYRNES KELLER CROMWELL LLP
 7

 8   By /s/ Helen M. McFarland                       By /s/ Keith D. Petrak
        Helen M. McFarland, WSBA #51012                 Keith D. Petrak, WSBA #19159
 9      800 Fifth Avenue, Suite 4100
        Seattle, WA 98104
10      Phone: (206) 946-4910                        By /s/ Jacob A. Zuniga
        Fax: (206) 260-8839                             Jacob A. Zuniga, WSBA #48458
11      hmcfarland@seyfarth.com                         1000 Second Avenue, 38th Floor
                                                        Seattle, WA 98104
12   By /s/ J. Scott Humphrey                           Phone: (206) 622-2000
     By /s/ Besma Fakhri                                Fax: (206) 622-2522
13   J. Scott Humphrey (admitted pro hac vice)          Email:kpetrak@byrneskeller.com
     Besma Fakhri (admitted pro hac vice)               jzuniga@byrneskeller.com
14   Seyfarth Shaw LLP
     233 South Wacker Drive, Suite 8000              Debra L. Fischer (admitted pro hac vice)
15   Chicago, IL 60606-6448                          Seth M. Gerber (admitted pro hac vice)
     Phone: (312) 460-5000                           Adam E. Wagmeister (admitted pro hac vice)
16   Fax: (312) 460-7000                             Morgan Lewis & Bockius LLP
     shumphrey@seyfarth.com                          2049 Century Park East, Suite 700
17   bfkahri@seyfarth.com                            Los Angeles, CA 90067-3109
     Attorneys for Plaintiff                         Phone:(310) 907-1000
18                                                   Debra.fischer@morganlewis.com
                                                     Seth.gerber@morganlewis.com
19   PREG, O’DONNELL & GILLETT PLLC                  Adam.wagmeister@morganlewis.com
                                                     Attorneys for Defendants Mark Acarregui
20                                                   and Alliant Insurance Services, Inc.
     By /s/ Eric Gillett
21      Eric Peter Gillett, WSBA # 23691
        Preg, O’Donnell & Gillett, PLLC
22      901 Fifth Avenue, Suite 3400
        Seattle, WA 98164
23      Phone: (206) 287-1775
        Fax: (206) 287-9113
24      egillett@pregodonnell.com
        Attorneys for Defendant
25      Jo-Ann Pabalate
26

     STIPULATED MOTION AND SECOND AMENDED
     ORDER REGARDING RESPONSES TO                                                 38TH FLOOR
     COMPLAINT, REPLY RE MOTION FOR AN ORDER                                  1000 SECOND AVENUE
                                                                           SEATTLE, WASHINGTON 98104
     TO SHOW CASE, INITIAL DISCLOSURES - 2                                       (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
              Case 2:20-cv-00290-BJR Document 60 Filed 05/15/20 Page 3 of 3



 1         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2         DATED this 15th day of May 2020.
 3
                                              HONORABLE BARBARA J. ROTHSTEIN
 4                                            UNITED STATES DISTRICT COURT JUDGE
 5   Proposed by:
 6    SEYFARTH SHAW LLP                           BYRNES KELLER CROMWELL LLP
 7

 8                                                By /s/ Keith D. Petrak
      By /s/ Helen M. McFarland                      Keith D. Petrak, WSBA #19159
 9       Helen M. McFarland, WSBA #51012
         800 Fifth Avenue, Suite 4100
10       Seattle, WA 98104                         By /s/ Jacob A. Zuniga
         Phone: (206) 946-4910                        Jacob A. Zuniga, WSBA #48458
11       Fax: (206) 260-8839                          1000 Second Avenue, 38th Floor
         hmcfarland@seyfarth.com                      Seattle, WA 98104
12                                                    Phone: (206) 622-2000
      By /s/ J. Scott Humphrey                        Fax: (206) 622-2522
13    By /s/ Besma Fakhri                             Email:kpetrak@byrneskeller.com
         J. Scott Humphrey (admitted pro hac vice)    jzuniga@byrneskeller.com
14       Besma Fakhri (admitted pro hac vice)
         Seyfarth Shaw LLP                         Debra L. Fischer (admitted pro hac vice)
15       233 South Wacker Drive, Suite 8000        Seth M. Gerber (admitted pro hac vice)
         Chicago, IL 60606-6448                    Adam E. Wagmeister (admitted pro hac vice)
16       Phone: (312) 460-5000                     Morgan Lewis & Bockius LLP
         Fax: (312) 460-7000                       2049 Century Park East, Suite 700
17       Shumphrey@seyfarth.com                    Los Angeles, CA 90067-3109
         bfkahri@seyfarth.com                      Phone:(310) 907-1000
18       Attorneys for Plaintiff                   Debra.fischer@morganlewis.com
                                                   Seth.gerber@morganlewis.com
19                                                 Adam.wagmeister@morganlewis.com
      PREG, O’DONNELL & GILLETT PLLC               Attorneys for Defendants Mark Acarregui
20                                                 and Alliant Insurance Services, Inc.
21    By /s/ Eric Gillett
         Eric Peter Gillett, WSBA # 23691
22       Preg, O’Donnell & Gillett, PLLC
         901 Fifth Avenue, Suite 3400
23       Seattle, WA 98164
         Phone: (206) 287-1775
24       Fax: (206) 287-9113
         egillett@pregodonnell.com
25       Attorneys for Defendant
         Jo-Ann Pabalate
26

     STIPULATED MOTION AND SECOND AMENDED
     ORDER REGARDING RESPONSES TO                                            38TH FLOOR
     COMPLAINT, REPLY RE MOTION FOR AN ORDER                             1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
     TO SHOW CASE, INITIAL DISCLOSURES - 3                                  (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
